Case:16-10583-SDB Doc#:71 Filed:09/04/19 Entered:09/04/19 13:40:52 Page:1 of 3

Fill in this information tome Tal Ram ole mort] =e

     

Debtor 1 LaShondra K. Bell

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court fer the: © SCUTHERN DISTRICT OF GEORGIA

 

Casenumber 1416-10583

{if known} OO Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 4215

Hf you are an indlvidual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known}.

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
Information below.

 

 

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditors Capital One Auto Finance I Surrender the property. OONo
name: O Retain the property and redeem it.

_ C1 Retain the property and enter into a Yes
Description of 09 Infiniti QX56 80K miles Reaffirmation Agreement.
property CZ Retain the property and [explainy:
securing debt:
Creditors Cenlar/LoanCare/Lakeview Loan C1 Surrender the property. O1No
name: Svceg. CO Retain the property and redeem it.

Yes

. CZ Retain the property and enter into a
Description of 1094 Mccoys Creek Road Reaffirmation Agreement.
property Grovetown, GA 30813 ll Retain the property and [explain]:
securing debt; Richmond County Intal I i

valuation is co. tax appr. am't Maintain Regular Installment Payments

Creditor's Navy Federal Credit Union 0 Surrender the property. DOONo
name: C1 Retain the property and redeem it.

. @ Retain the property and enter into a B Yes
Description of 015 Chrysler 200 15K miles Reaifimmation Agreement

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Gase Bankruptey
Case:16-10583-SDB Doc#:71 Filed:09/04/19 Entered:09/04/19 13:40:52 Page:2 of 3

 

 

 

 

 

 

 

 

Debtor1 LaShondra K. Beli Case number (known) 16-10583
property CZ Retain the property and [explain]:
securing debt:
Creditors Navy Federal Credit Union DC Surrender the property. O1No
name: C Retain the property and radeam it.
_ @ Retain the property and enter into a M Yes
Description of 09 Ford F150 78K miles Reaffinnadion Agreomand
property C1 Retain the property and [explain]:
securing debt:
Creditors Progressive i Surrender the property. O1 No
name: C Retain the property and redeem it.
- CO Retain the property and enter into a Yes
Description of bedroom suite & liv. room suite Reaffirmation Agreement.
property C1 Retain the property and [explain]:
securing debt:
Creditors U.S. Auto Sales, Inc. Surrender the property. CNo
name: CO Retain the property and redeem it.
Byes

Description of 012 Dodge Charger 58K miles
property
securing debt:

0 Retain the property and enter into a
Reaffirmation Agreement.

CZ Retain the property and [explain]:

 

 

 

List Your Unexpired Personal Property Leasas

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the jease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2}.

Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased

Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:

Official Form 108

Software Copyright {c) 1996-2019 Bast Case, LLC - www.bestcase.com

Statement of Intention for Individuals Filing Under Chapter 7

Wilt the lease be assumed?
O No
O1 Yes
O No
0 Yes
O No
O Yes
O Ne
D Yes
O No
O Yes

OO No

page 2

Best Case Bankruptcy
Case:16-10583-SDB Doc#:71 Filed:09/04/19 Entered:09/04/19 13:40:52 Page:3 of 3

Debtor1 LaShondra K. Bell Case number (ifknown} 16-10583

Description of leased

 

  
 

O Yas

Property:

Lessor's name: O No

Description of leased

Property: O Yes
EETERE sign Below
Under penalty of perju leclare that J have indicated my intention about any property of my estate that secures a debt and any personal
prope i ji nexpired lease.

 

 

 

   
  

 

Xx
La hdndra K. Bell Signature of Debtor 2
Signature of Debtor 1
Date September 4, 2019 Date

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

page 3
Software Copyright {c} 1995-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
